ORDER
This Cause is before us upon the Petition to Transfer of Plaintiff (Appellee), the State of Indiana. The Petition to Transfer is Granted pursuant to Ind.R.App.P. 11(B)(2) in that the opinion of the Court of Appeals, Fourth District, found at Hardy v. State, (1981) Ind.App., 429 N.E.2d 281 contravenes ruling precedent of this Court, to wit: Wireman v. State, (1982) Ind., 432 N.E.2d 1343, 1346-49, and the decision and opinion of the Court of Appeals are vacated.
The Court of Appeals, having reversed the judgment of the trial court, did not address all issues submitted by the appeal. The case is, therefore, hereby remanded to the Court of Appeals with instructions to grant the State’s Petition for Rehearing and to determine the appeal in the light of Wireman v. State, supra.
GIVAN, C. J., and HUNTER, PRENTICE and PIVARNIK, JJ., concur.
DeBRULER, J., dissents to the Order and votes to grant transfer.